 



Exhibit 10.43
eFunds Corporation
Supplemental Transition Assistance Agreement
SUPPLEMENTAL TRANSITION ASSISTANCE AGREEMENT by and between eFunds Corporation,
a Delaware corporation (collectively with any successor entity, the “Company”),
and Nelson Eng (“Executive”) dated as of the 1st day of December 2006.
     WHEREAS, Executive is employed as a senior executive officer of the Company
in a policy making capacity;
     WHEREAS, the Executive and the Company have entered into that certain
Transition Assistance Agreement (the “Transition Assistance Agreement”) and that
certain Change in Control Agreement (the “Change in Control Agreement” and,
collectively with the Transition Assistance Agreement, the “Agreements”), each
of even date herewith;
     WHEREAS, the Company has requested Executive to relocate his family to
Scottsdale, Arizona as a condition of his employment;
     WHEREAS, the Executive and the Company have entered into this Agreement to
provide Executive with the benefits described herein if certain events occur
that alter the assumptions made by Executive in agreeing to such relocation; and
     WHEREAS, it is the intention of the parties that this Agreement is not an
employment agreement and that Executive’s employment with the Company shall
continue to remain “at-will” and terminable by the Company or Executive at any
time for any reason or no reason.
     NOW, THEREFORE, the parties hereto hereby agree as follows:

I.   Relocation Support Payments.

     (a) If (i) Executive’s employment with the Company is terminated by the
Company under circumstances constituting a “Qualifying Termination” (as such
term is defined in the Transition Assistance Agreement) within 36 months of the
date (the “Grant Date”) of grant associated with Executive’s 2007 equity awards
from the Company (or, if no awards are made to Executive in 2007, within
36 months of the date of grant of Executive’s initial equity awards), (ii) the
“Effective Date” should occur under the Change in Control Agreement during such
36 month period or (iii) there should be a vacancy in the role of Chief
Executive Officer of the Company during Executive’s tenure and the Company does
not offer such position to Executive, Executive shall, subject to the further
conditions of this Agreement, be entitled to the payments described in the
attached Exhibit A (the “Relocation Benefits”) in the event he thereafter elects
to relocate to another city and State within the continental United States.
     (b) Executive’s eligibility to receive the Relocation Benefits described in
Section 1(a) is subject to the following conditions:
          (i) Executive must make the election to receive the Relocation
Benefits within 60 days of the occurrence of the event (the “Triggering Event”)
described in clauses (i), (ii) or (iii) of Section 1(a) giving rise to
Executive’s right to elect to receive the Relocation Benefits;
          (ii) If the Triggering Event involves the events described in clauses
(ii) or (iii) of Section 1(a), Executive must submit his written offer of
resignation concurrently with making an election to avail himself of the
Relocation Benefits; and

 



--------------------------------------------------------------------------------



 



          (iii) Executive must complete the relocation of his primary residence
within 180 days of submitting his election to receive the Relocation Benefits.
     (c) The amount of Relocation Benefits payable by the Company hereunder
shall be reduced by the amount of any comparable benefits paid or payable to
Executive by any subsequent employer. In order to be eligible to receive the
Relocation Benefits, Executive must provide the Company with documentation
describing any relocation assistance received or to be received by Executive
from a subsequent employer or, if applicable, a written statement to the effect
that a subsequent employer is not contributing to the cost of Executive’s
relocation. Executive agrees to refrain from manipulating the elements of
Executive’s compensation by any subsequent employer in a manner designed to
maximize the Relocation Benefits payable by the Company.

II.   Conditions.

  (a)   The Company’s obligations under Section 1 are subject to the following
conditions:

  (i)   Following the occurrence of any Triggering Event, Executive must exhibit
professionalism in support of the Company’s goals when dealing with the
Company’s employees, customers and potential customers and Executive’s
acquaintances;     (ii)   If the Triggering Event constituted Executive’s
Qualifying Termination, Execute must comply with the Conditions set forth in
Section II of the Transition Assistance Agreement;     (iii)   Executive must
not disparage the Company or its management; provided, however, that this clause
2(a)(iii) shall not apply to any testimony or statement given by Executive in
connection with any proceeding or matter of the type referenced in clause
2(a)(v) below in order that Executive may at all times give truthful and candid
accounts of his recollections without restriction under this Agreement;     (iv)
  If the Triggering Event did not constitute Executive’s Qualifying Termination,
Executive must execute a mutual release form with the Company in substantially
the form attached as Exhibit A to the Transition Assistance Agreement (with such
release being modified to exclude the release of any claims Executive may have
under the Change in Control Agreement) and deliver the same to the Company
within 15 days of his final date of employment and Executive must not rescind
such release during the Rescission Period referenced therein; and     (v)  
Executive must (upon reasonable notice and mutually convenient scheduling)
cooperate with the Company and its counsel with regard to any past, present or
future legal, regulatory, investigatory (including any inquiries or
investigations by management of the Company or its Board of Directors (or a
committee thereof)) or other proceeding or matter which relates to or arises out
of matters occurring during Executive’s employment, or the termination thereof.
The Company will reimburse Executive for any reasonable out-of-pocket expenses
incurred in providing such cooperation.

     (b) The Relocation Benefits payable under this Agreement are in addition
to, and not in lieu of, any amounts payable to Executive under the Agreements.
This Agreement is expressly exempted from Section XI (F) of the Change in
Control Agreement.

2



--------------------------------------------------------------------------------



 



III.   Miscellaneous.

     (a) Executive may not assign or delegate any of Executive’s rights or
obligations in respect of this agreement and any attempted assignment or
delegation shall be void and of no effect. This Agreement is binding upon and
enforceable by the Company and its successors and assigns. In the event of the
death of Executive within 18 months of the Grant Date, Executive’s spouse may
avail herself of the Relocation Benefits provided for herein by giving notice of
such intention to the Company within 60 days of Executive’s death. This
Agreement is governed by the substantive laws of the State of Delaware, without
regard to its conflicts of law rules.
     (b) The failure of a party to insist upon strict compliance with any of the
terms, conditions or covenants expressed in this Agreement shall not be deemed a
waiver of such term, condition or covenant, or any other term, condition or
covenant, nor shall any waiver or relinquishment of any right or power under
this Agreement on one or more times be deemed a waiver or relinquishment of such
right or power or any other right or power at any other time or times.
     (c) Whenever possible, each provision of this Agreement will be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
     (d) This Agreement may be executed in one or more counterparts, any one of
which need not contain the signatures of more than one party, but all such
counterparts taken together will constitute one and the same instrument.
     (e) Executive has been informed that the terms of this Agreement will be
open for acceptance and execution by Executive until December 5, 2006 during
which time Executive may consider whether or not to accept this Agreement and
consult with an attorney of Executive’s choosing to advise Executive regarding
the same. If Executive does not execute and deliver this Agreement by such date,
the offer contained herein shall be wholly null and void.
IN WITNESS WHEREOF, Executive and the Company have hereunto set their hands as
of the dates set forth below.

            EXECUTIVE
      /s/ Nelson G. Eng             eFUNDS CORPORATION     

  /s/ Paul F. Walsh       Paul F. Walsh
Chief Executive Officer and
Chairman of the Board     

3



--------------------------------------------------------------------------------



 



Exhibit A

              Lump Sum Payment   •   Grossed-Up allowance totaling $24,000
provided to cover the following expenses:
 
                •   Homefinding trip for employee and one additional person
 
      -   2 trips, 10 days
 
      -   Travel, lodging, meals, rental car     •   Temporary Living
 
      -   60 days for employee
 
      -   Travel, lodging, meals, rental car
 
      -   Two return trips home per month     •   Final Move Trip
 
      -   Travel, lodging and meals     w   Incidental moving expenses
 
            Homesale Assistance   •   Marketing Assistance
 
      -   Mandatory marketing – 30 days prior to appraisals     •   2% Homesale
Incentive Bonus (cap — $10,000)     •   Independent Sale
 
      -   Reimbursed normal and customary closing costs, including broker
commissions
 
      -   Attorney’s fees — $500
 
      -   No bonus Destination Assistance   •   Destination Service     •  
Rental finding fees     •   National Lender Program – direct billing     •   New
Home Inspections     •   New Home Closing Expenses
 
      -   Reasonable and normal closing costs
 
      -   Attorney fees up to $800
 
      -   Loan origination fee/discount points based on scale
 
            Household Goods   •   Shipment
 
      -   Packing, loading and transporting
 
      -   Insurance     •   Vehicle Shipment – up to 2 automobiles     •  
Storage – up to 60 days
 
            Tax Assistance   •   Tax gross-up provided where applicable

4